Exhibit 10.7

 

Veyo.

A merchant banking and advisory firm.

Veyo Partners

+1 646-600-8182 (office)

+1 646-781-7514 (fax) veyopartners.com

New York City

32 West 39th Street, 4th Floor New York, NY 10018

 

Salt Lake City

307 W 200 S, Suite 5002 Salt Lake City, UT 84101

 

November 6, 2017

 

Focus Universal Inc.

Attn: Desheng Wang

20511 East Walnut Drive North

Walnut, CA 91789



Los Angeles

3110 Main St, The Annex Santa Monica, CA 90405

 

Re: Advisory Agreement

 

Dear Mr. Wang:

 

THIS ADVISORY AGREEMENT (this “Agreement”) is made as of this 6th day of
November, 2017, by and between Focus Universal Inc., a Nevada corporation (the
"Company"), with address 20511 East Walnut Drive North, Walnut, CA 91789, and
Veyo Partners LLC, a Delaware limited liability company (the "Consultant"), with
address 32 West 39th Street, 4th Floor, New York, NY 10018.

 

WHEREAS, (A) the Company desires to retain the Consultant to provide certain
consulting services, and (B) the Consultant desires to provide certain
consulting services to the Company in accordance with the terms and conditions
contained hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             CONSULTING SERVICES. During the term of this Agreement, the
Consultant is hereby retained by the Company to provide financial consulting
services to the Company on a non-exclusive basis, as said services relate to
corporate finance matters, including, without limitation, advice regarding
business development, fundraising, investor relations, acquisitions,
consolidations, mergers, joint ventures and other financial strategies. The
Consultant shall provide such financial consulting services as reasonably
requested by the Company during the term of this Agreement, provided that
nothing hereunder shall require the Consultant to devote a minimum number of
hours per calendar month toward the of services hereunder. The level and scope
of services that may reasonably be requested hereunder shall be dependent, in
part, on the amount of to be paid to the Consultant by the Company hereunder.
Unless otherwise agreed to by the Consultant, all services hereunder shall be
performed by the Consultant, in its sole discretion, at its principal place of
business or other offices. Notwithstanding anything contained herein to the
contrary, the services to be performed by the Consultant hereunder may be
performed by any employee of, or consultant to, the Consultant.

 

2.            TERM. The term of this Agreement (the “Term”) shall commencing as
of the date first written above and shall continue until terminated by either
Party. Either Party may terminate this Agreement by providing written notice
thirty (30) days in advance of intended termination. Any compensation due to the
Consultant, including the Finders Fee, shall survive any termination.

 

 

 



 1 

 

 

3.             COMPENSATION.

 

(a)                     Monthly Fee. In consideration for the performance of
services hereunder, the Company hereby agrees to pay the Consultant a monthly
consulting fee equal to $20,000 per month, payable on the 6th day of each month
during the Term of this Agreement, with the first payment due on the 6th day of
November 2017 (the “Monthly Fee”). The Company may elect to pay the Monthly Fee
either in cash or in the form of shares of common stock of the Company to be
calculated at the closing price per share of Company Common Stock as traded on
the OTCBB or on the NASDAQ or national securities exchange, on the day the
payment is due. However, no less than $4,000 of the monthly fee shall be paid in
the form of cash during the first three months of this Agreement, and no less
than $8,000 of the monthly fee shall be paid in the form of cash beginning the
fourth month of this agreement. All Common Stock issued by the Company shall be
unregistered and restricted securities and shall bear an appropriate restrictive
legend.

 

(b)                     Finders Fee. A finder’s fee equal to eight percent (8%)
of the Enterprise Value of any acquisition that the Consultant directly or
indirectly introduces to the Company (the “Finder’s Fee”). Such Finder’s Fee
shall be payable in cash only upon the closing of the acquisition by the Company
(or any subsidiary of the Company) of at least a majority of the capital stock,
assets or business of any third person corporation, partnership, limited
liability company or other entity (a “Acquired Entity”), whether through
purchase of assets or capital stock of the Acquired Entity or merger,
consolidation or like combination; provided, that at the option of the
Consultant such Finders Fee may be payable in shares of common stock of the
Company, valued at its then market price. As used herein, the term “Enterprise
Value” shall mean the purchase price paid by the Company in connection with such
acquisition, including therein, the assumption of any Indebtedness for borrowed
money of the Acquired Person and/or any deferred portion of the purchase price
payable after the closing of such acquisition.

 

4.             DISCLAIMER. In connection with the provisions of Section 3 and
Section 4 above, the Company acknowledges and recognizes that the Consultant is
not a broker or dealer registered under the Exchange Act and is not regulated by
FINRA. The Company acknowledges that the Consultant is engaged in other business
activities, including the purchase, sale and investment in a variety of
businesses, some of which may be similar to the business activities of the
Company. The Consultant shall have no duty or obligation to offer any investment
or acquisition opportunity to the Company under this Agreement and any services
conducted by the Consultant by way of a finder or originator of an acquisition
is incidental to the regular business activities of the Consultant. Accordingly,
the Company shall not raise as a defense to payment of a finders fee that
Consultant is not a registered broker/dealer regulated by the Exchange Act or
FINRA.

 

5.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants that any and all information supplied hereunder to the
Consultant in connection with any and all services to be performed hereunder by
the Consultant for and on behalf of the Company shall be true, complete and
correct as of the date of such dissemination and shall not fail to state a
material fact necessary to make any of such information not misleading. The
Company hereby acknowledges that the ability of the Consultant to adequately
provide financial consulting services hereunder and/or to initiate and/or
effectuate introductions on behalf of the Company with respect to potential
acquisitions is dependent upon the prompt dissemination of accurate, correct and
complete information to the Consultant. In addition, and notwithstanding
anything contained herein to the contrary, nothing hereunder shall obligate the
Consultant to make any minimum number of introductions hereunder or to initiate
any merger or acquisitions involving or relating to the Company. The Company
further represents and warrants hereunder that this Agreement and the
transactions contemplated hereunder, including the issuance of the warrants
hereunder, have been duly and validly authorized by all requisite corporate
action; that the Company has the full right, power and capacity to execute and
deliver this Agreement and perform its obligations hereunder; that the execution
and delivery of this Agreement and the performance by the Company of its
obligations pursuant to this Agreement do not constitute a breach of or a
default under any agreement or instrument to which the Company is a party or by
which it or any of its assets are bound; and that this Agreement, upon execution
and delivery of the same by the Company, will represent the valid and binding
obligation of the Company enforceable in accordance with its terms. The
representations and warranties set forth herein shall survive the termination of
this Agreement.

 

 

 



 2 

 

 

6.            INDEMNIFICATION.

 

(a)    The Company hereby agrees to indemnify, defend and hold harmless the
Consultant, its directors, officers, principals, employees, agents, affiliates,
shareholders and consultants, and their successors and assigns from and against
any and all claims, damages, losses, liability, deficiencies, actions, suits,
proceedings, costs or legal expenses (collectively the "Losses") arising out of
or resulting from: (i) any breach of a representation, warranty or covenant by
the Company contained in this Agreement; or (ii) any activities or services
performed hereunder by the Consultant, unless such Losses were the result of the
intentional misconduct or gross negligence of the Consultant; or (iii) any and
all costs and expenses (including reasonable attorneys' and paralegals' fees)
related to the foregoing, and as more fully described below.

 

(b)   If the Consultant receives written notice of the commencement of any legal
action, suit or proceeding with respect to which the Company is or may be
obligated to provide indemnification pursuant to Section 5 above, the Consultant
shall, within 30 days of the receipt of such written notice, give the Company
written notice thereof (a "Claim Notice"). Failure to give such Claim Notice
within such 30-day period shall not constitute a waiver by the Consultant of its
right to indemnity hereunder with respect to such action, suit or proceeding.
Upon receipt by the Company of a Claim Notice from the Consultant with respect
to any claim for indemnification which is based upon a claim made by a third
party ("Third Party Claim"), the Consultant may assume the defense of the Third
Party Claim with counsel of its own choosing, as described below. The Company
shall cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith. the Consultant shall have the right to employ its own
counsel in any such action, but the fees and expenses of such counsel shall be
at the expense of the Company. The Company shall not satisfy or settle any Third
Party Claim for which indemnification has been sought and is available
hereunder, without the prior written consent of the Consultant. If the Company
shall fail with reasonable promptness either to defend or continue to prosecute
such Third Party Claim or to satisfy or prosecute the same, the Consultant may
defend, prosecute or settle the Third Party Claim at the expense of the Company
and the Company shall pay to the Consultant the amount of any such Loss within
10 days after written demand therefor. The indemnification provisions hereunder
shall survive the termination of this Agreement.

 

7.            AMENDMENT. No modification, waiver, amendment, discharge or change
of this Agreement shall be valid unless the same is evidenced by a written
instrument, executed by the party against which such modification, waiver,
amendment, discharge, or change is sought.

 

 

 

 



 3 

 

 

8.            NOTICES. All notices, demands or other communications given
hereunder shall be in writing and shall be deemed to have been duly given on the
day when delivered in person or transmitted by facsimile transmission or on the
third calendar day after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the addresses herein above
first mentioned or to such other address as any party hereto shall designate.

 

9.            ENTIRE AGREEMENT. This Agreement contains all of the
understandings and agreements of the parties with respect to the subject matter
discussed herein. All prior agreements, whether written or oral, are merged
herein and shall be of no force or effect.

 

10.          SEVERABILITY. The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

11.          CONSTRUCTION AND ENFORCEMENT. This Agreement shall be construed in
accordance with the laws of the State of New York, without application of the
principles of conflicts of laws. If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
("Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney's
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party's rights
hereunder, the successful party will be awarded reasonable attorneys' fees at
all trial and appellate levels, expenses and costs. Any suit, action or
proceeding with respect to this Agreement shall be brought in the state or
federal courts located in New York, New York. The parties hereto hereby accept
the exclusive jurisdiction and venue of those courts for the purpose of any such
suit, action or proceeding. The parties hereto hereby irrevocably waive, to the
fullest extent permitted by law, any objection that any of them may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any judgment entered by any court in
respect thereof brought in New York, New York, and hereby further irrevocably
waive any claim that any suit, action or proceeding brought in New York, New
York has been brought in an inconvenient forum.

 

12.          BINDING NATURE; NO THIRD PARTY BENEFICIARY. The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties, and their respective successors and assigns, and is made solely and
specifically for their benefit. No other person shall have any rights, interest
or claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third-party beneficiary or otherwise.

 

13.          COUNTERPARTS. This Agreement may be executed in any number of
counterparts, including facsimile signatures which shall be deemed as original
signatures. All executed counterparts shall constitute one Agreement.

 

Balance of page left blank – signature page follows

 

 

 

 



 4 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

FOCUS UNIVERSAL INC.

 

/s/ Desheng Wang                       

By: Desheng Wang

Title: Chief Executive Officer

 

 

 

VEYO PARTNERS LLC

 

 

/s/ Michael Pope                          

By: Michael Pope

Title: Managing Partner

 

 

 

 

 

 

 

 



 5 

